     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 1 of 46 PageID #:4922


                                                                                  Page 1
 1                        SUSAN PLASENCIA
 2             IN THE UNITED STATES DISTRICT COURT
 3                NORTHERN DISTRICT OF ILLINOIS
 4                        EASTERN DIVISION
 5    SDAHRIE HOWARD, DENISE HOBBS    )
                                      )
 6    and ELLENOR ALTMAN, et. al.,    )
                                      )
 7                                    )
                  Plaintiffs,         )
 8                                    )
                                      )
 9            vs.                     ) Case No.
                                      )
10                                    ) 17-cv-8146
      COOK COUNTY SHERIFF'S OFFICE, )
11                                    )
      and COUNTY OF COOK,             )
12                                    )
                      Defendants.     )
13
14
15
16                      DEPOSITION OF SUSANA PLASENCIA
17                       Thursday, September 27, 2018
18                            Chicago, Illinois
19
20
21
22    Reported By:
23    TRICIA J. FLASKA, CSR, RPR
24    JOB NO. 147718
25


                            TSG Reporting - Worldwide   877-702-9580
                                                                         Exhibit C
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 2 of 46 PageID #:4923


                                                                                  Page 7
 1                                 SUSAN PLASENCIA
 2                      S U S A N A               P L A S E N C I A,
 3    called as a witness, having been first duly sworn by
 4    a Notary Public, was examined and testified as
 5    follows:
 6                                    EXAMINATION
 7    BY MR. PHILLIPS:
 8          Q     Would you please state your full name for
 9    the record.
10          A     Susana, S-U-S-A-N-A, Plasencia,
11    P-L-A-S-E-N-C-I-A.
12          Q     You have any middle name or middle initial?
13          A     I do not.
14          Q     What's your current address?
15          A     3118 South Lowe, L-O-W-E, Avenue, apartment
16    number 3, Chicago, Illinois 60616.
17          Q     And your date of birth?
18          A     2/1/1973.
19          MR. PHILLIPS:          Okay.        Let's let the record
20    reflect this is the deposition of Susana Plasencia
21    being taken pursuant to the Federal Rules of Civil
22    Procedure, the Local Rules of the US District Court
23    for the Northern District of Illinois, and pursuant
24    to Notice.
25    BY MR. PHILLIPS:

                            TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 3 of 46 PageID #:4924


                                                                                Page 120
 1                                 SUSAN PLASENCIA
 2          A     I was told later by the lieutenant --
 3          Q     By Dillon?
 4          A     Yeah.     When he was watching the video, he
 5    said, "You said this was only one."
 6                And I said, "Yeah."
 7                And he said, "There were four in total."
 8          Q     Do you remember who the DOC sergeant was
 9    that you asked to press charges?
10          A     I do not remember.
11          Q     It's accurate to say that nobody from the
12    courthouse ever discouraged you from filing criminal
13    charges?
14          A     No.
15          MS. BRENNAN:         Object to the form of the
16    question.
17    BY MR. PHILLIPS:
18          Q     Is that accurate?
19          A     Not me.
20          Q     No; meaning, no one's discouraged you?
21          A     Correct.
22          Q     Have you heard of others being discouraged
23    from filing criminal charges?
24          A     I have heard that it's part of our job,
25    which I take it as being discouraging.                           Take it as a

                            TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 4 of 46 PageID #:4925


                                                                                Page 188
 1                                 SUSAN PLASENCIA
 2                First of all, has anyone actually told you,
 3    stay out of lockup?
 4          A     Yes.
 5          Q     Who told you that?
 6          A     I remember Lieutenant Dillon once, as he
 7    laughed, kind of said, well, then, maybe you should
 8    just stay out of lockup.
 9          Q     And how did you take that comment?
10          A     I didn't take offense to it because that
11    was after like a two-week time of literally calling
12    them every single day.                And I said, you know what, I
13    think you're right, because maybe then something
14    will get done if nobody goes back there.                         Like I
15    kind of responded kind of like a jerk to my
16    lieutenant, to be honest with you, but I was kind of
17    fed up, too.
18          Q     It sounds like, from what you've told me
19    today, Lieutenant Dillon treated your complaints
20    seriously.
21          A     He did.
22          Q     And would you say that's true of the other
23    leadership at the courthouse, they treated your
24    complaints seriously?
25          MS. BRENNAN:         Object to the form of the

                            TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 5 of 46 PageID #:4926


                                                                               Page 189
 1                                 SUSAN PLASENCIA
 2    question.
 3    BY MR. PHILLIPS:
 4          Q     You can answer the question.
 5          A     Yes.
 6          Q     I'm sorry, I need you to look at one more
 7    paragraph.
 8          A     Okay.
 9          Q     Paragraph 164.
10          A     Okay.
11          Q     Page 38.
12          A     Okay.
13          Q     States that, "Harassment makes it difficult
14    to perform her duties."
15                Do you see that?
16          A     Yes.
17          Q     You've told me a little bit about that.
18    And the fact that when you were in the courtroom,
19    there were times when you didn't feel comfortable
20    going back to the lockup, right?
21          A     Correct.
22          Q     Okay.     Is there any other way that this
23    behavior has made it difficult for you to perform
24    your duties?
25          A     Well, aside from going -- not going into

                            TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 6 of 46 PageID #:4927


                                                                                  Page 1
 1
 2           IN THE UNITED STATES DISTRICT COURT
 3               NORTHERN DISTRICT OF ILLINOIS
 4                     EASTERN DIVISION
 5   SDAHRIE HOWARD, DENISE HOBBS,
     ELLENOR ALTMAN, TAVI
 6   BURROUGHS, SHADONNA DAVIS,
     SHARON WILSON, KIMBERLY
 7   CRAWFORD-ALEXANDER, ESTHER
     JONES, BALVINA RANNEY,
 8   TAWANDA WILSON, SUSANA
     PLASENCIA, and PATRICIA
 9   JAGIELSKI, on behalf of          Case No. 17-cv-8146
     themselves and all others
10   similarly situated,              Judge Matthew J. Kennelly
11                Plaintiffs,         Mag. Judge Sidney I.
                                      Schenkier
12          vs.
13   COOK COUNTY SHERIFF'S
     OFFICE, and COUNTY OF COOK,
14

                  Defendants.
15   ------------------------------
16
17

                     DEPOSITION OF ELLENOR ALTMAN
18

                               Chicago, Illinois
19

                        Monday, September 17, 2018
20
21
22
23      Reported by:
24      JANICE M. KOCEK, CSR, CLR
25      JOB NO. 147711

                            TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 7 of 46 PageID #:4928


                                                                                  Page 4
 1                                   E. ALTMAN
 2                     (Witness sworn.)
 3    E L L E N O R            A L T M A N ,
 4            called as a witness, having been duly
 5            sworn by a Notary Public, was examined
 6            and testified as follows:
 7    EXAMINATION BY
 8    MR. MILIANTI:
 9            Q.       Let the record reflect that this is
10    the deposition of Ellenor Altman taken pursuant
11    to the Federal Rules of Civil Procedure.
12                     Ms. Altman, my name is Peter
13    Milianti.        I'm one of the attorneys
14    representing the Cook County Sheriff's Office
15    in the lawsuit that you and several other
16    plaintiffs have filed against it.
17                     I'm going to be asking you a series
18    of questions here today.                    And I ask that you
19    answer each of my questions fully and carefully
20    as you can.         If -- just for some ground rules,
21    if at any point in time you don't understand
22    one of my questions or you need me to clarify
23    it, just let me know and I will do my best to
24    rephrase if so that you understand the
25    question.

                            TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 8 of 46 PageID #:4929


                                                                               Page 152
 1                                    E. ALTMAN
 2    masturbating two or three times a week for
 3    three months but you didn't write --
 4            A.       Uh-uh.
 5            Q.       -- any of them up?
 6            A.       Uh-uh.
 7            Q.       Correct?
 8            A.       No.      Because like I said, I never
 9    actually see who it is.                    I would see the figure
10    and I would see the motion and I would tell the
11    inmate move.           I didn't want to put a face to
12    the body part.
13            Q.       Did anyone discourage you from
14    filing incident reports relating to inmates'
15    conduct?
16            A.       No, no.
17            Q.       And you understood that you could
18    file an incident report if you wanted to; is
19    that correct?
20            A.       Yeah, but most of the time we
21    didn't.       It was handwritten.                    And again, prove
22    it.     You know, that he was doing -- he was
23    taking a shower.              So that would have been a
24    dispute.
25            Q.       Anywhere else that you've worked in

                             TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 9 of 46 PageID #:4930


                                                                               Page 196
 1                                    E. ALTMAN
 2                     What's Lieutenant's Johnson first
 3    name?
 4            A.       C., Craig.
 5            Q.       Craig.         So how soon after the
 6    incident did you see Lieutenant Johnson?
 7            A.       I don't know because I don't -- he
 8    just walked the floors.                    He just walked by
 9    sometime and stop in and see how everything
10    going.       And I seen him in passing and stopped
11    him.
12            Q.       And when you saw him, you told him
13    about the incident and he said that he was
14    sorry?
15            A.       Yes.
16            Q.       And did you -- you wrote up an
17    incident report that day?
18            A.       Yes.
19            Q.       Nobody discouraged you from writing
20    up an incident report; is that correct?
21            A.       No.
22            Q.       Did you ask Lieutenant Johnson to do
23    anything to assist you in preparing the
24    incident report?
25            A.       No.

                             TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 10 of 46 PageID #:4931


                                                                                      Page 217
 1                                    E. ALTMAN
 2    doing -- I didn't see this.
 3            Q.        Did you --
 4            A.        I didn't want to try to look long
 5    enough to see if he was going to do it.
 6            Q.        Did you actually see him
 7    masturbating or did you see his arm going back
 8    and forth?
 9            A.        No, I saw his penis in his hand,
10    masturbating.
11            Q.        Okay.       And then after you told him
12    to stop, he stops.                What happens next?
13            A.        The shower area was right next to
14    it.     Walks up to the shower behind the wall and
15    -- and stands there and -- because I'm still
16    standing there waiting for the officer to bring
17    the inmates out.              And he said, "I'm sorry.                      I
18    didn't know."           I don't know what he didn't
19    know.        But he said "I'm sorry.                     I didn't know."
20            Q.        And what did you say in response?
21            A.        I told him get out of my sight.
22            Q.        And where was he supposed to go?
23            A.        Back in the day room.
24            Q.        And what happened next?                         Did you
25    write an incident report?

                             TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 11 of 46 PageID #:4932


                                                                                Page 218
 1                                     E. ALTMAN
 2            A.        Yes.
 3            Q.        Immediately?
 4            A.        After I completed my law library
 5    assignment.
 6            Q.        Did anyone assist you with
 7    completing the incident report?
 8            A.        No.
 9            Q.        Did anybody discourage you from
10    writing the incident report?
11            A.        No.
12            Q.        And if you look on the first page
13    under "Administrative Test Assessment."
14            A.        First page?
15            Q.        Yes.
16            A.        Oh, yeah.            Okay.
17            Q.        At the bottom there, in the second
18    sentence it says (as read):                         Inmate            was
19    written a disciplinary report and due to
20    incident                                      , inmate              was
21    escorted to Cermak for medical evaluation.
22    Inmate                   will receive a psych evaluation
23    upon medical clearance and will be transferred
24    to SMU housing per CCDOC policies.
25                      Do you see that?

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 12 of 46 PageID #:4933


                                                                                  Page 1
 1
 2            IN THE UNITED STATES DISTRICT COURT
 3                NORTHERN DISTRICT OF ILLINOIS
 4                      EASTERN DIVISION
 5    SDAHRIE HOWARD, DENISE HOBBS,
      ELLENOR ALTMAN, TAVI
 6    BURROUGHS, SHADONNA DAVIS,
      SHARON WILSON, KIMBERLY
 7    CRAWFORD-ALEXANDER, ESTHER
      JONES, BALVINA RANNEY,
 8    TAWANDA WILSON, SUSANA
      PLASENCIA, and PATRICIA
 9    JAGIELSKI, on behalf of          Case No. 17-cv-8146
      themselves and all others
10    similarly situated,              Judge Matthew J. Kennelly
11                 Plaintiffs,         Mag. Judge Sidney I.
                                       Schenkier
12           vs.
13    COOK COUNTY SHERIFF'S
      OFFICE, and COUNTY OF COOK,
14

                   Defendants.
15    ------------------------------
16
17

              VIDEOTAPED DEPOSITION OF TAWANDA WILSON
18

                               Chicago, Illinois
19

                      Tuesday,        September 25, 2018
20
21
22
23       Reported by:
24       JANICE M. KOCEK, CSR, CLR
25       JOB NO. 147716

                             TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 13 of 46 PageID #:4934


                                                                                  Page 4
 1                                  T. WILSON
 2                     (Witness sworn.)
 3    T A W A N D A           W I L S O N,
 4            called as a witness, having been duly
 5            sworn by a Notary Public, was examined
 6            and testified as follows:
 7    EXAMINATION BY
 8    MR. MILIANTI:
 9            Q.       Let the record reflect this is the
10    deposition of Tawanda Wilson taken pursuant to
11    the Federal Rules of Civil Procedure.
12                     Ms. Wilson, my name is Pete
13    Milianti.        We met just a few minutes ago.                   I'm
14    one of the attorneys representing the Cook
15    County Sheriff's Office in a lawsuit that you
16    have filed against it along with other class
17    representatives.
18                     Please answer each of my questions
19    as fully and carefully as you can today.                          If
20    for any reason you don't understand one of my
21    questions, please let me know and I will try to
22    rephrase it so that you do understand the
23    question.
24                     If you answer the question, I will
25    assume that you understood it.                        Is that fair?

                             TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 14 of 46 PageID #:4935


                                                                                Page 143
 1                                  T. WILSON
 2                     THE WITNESS:            I didn't file charges
 3            because of what the sergeant said.
 4    BY MR. MILIANTI:
 5            Q.       I'm not talking about criminal
 6    charges.       I'm just talking about this inmate
 7    disciplinary report.
 8            A.       I didn't know how to do that.                    We
 9    didn't -- we didn't know anything about
10    disciplinary reports.
11            Q.       Right.       But did anybody discourage
12    you from filing this inmate disciplinary
13    report?
14            A.       Well, couldn't no one -- because I
15    didn't know about it.
16            Q.       Okay.      Let me rephrase it.
17                     For instance, at any point in time
18    did Sergeant Maytag say, "Deputy Wilson, you
19    shouldn't be filing this incident report"?
20            A.       Oh, no.
21            Q.       At any point in time did Lieutenant
22    Dillon or anybody else say, "Deputy Wilson, you
23    shouldn't be filing this incident report"?
24            A.       No.
25            Q.       Do you know if the inmate was

                             TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 15 of 46 PageID #:4936


                                                                                Page 155
 1                                   T. WILSON
 2    command to put it away, he complied?
 3            A.       Yes.
 4            Q.       What did you do after that?
 5            A.       I called the sergeant and informed
 6    the sergeant.
 7            Q.       And who did you call, do you
 8    remember?        Would it have been Sergeant King?
 9            A.       Yes.
10            Q.       What did you tell Sergeant King?
11            A.       This guy just pulled his penis out.
12            Q.       And what did Sergeant King say?
13            A.       I don't know.              I know one time she
14    said, "I'm tired of this sh-" -- you know,
15    "pulling out the penis."                    And she sent the team
16    up.     She said, "Okay, I'll call them to go up."
17            Q.       So she was frustrated with the
18    inmates?
19            A.       Yes.
20            Q.       She said something like, "I'm tired
21    of the inmates doing this"?
22            A.       Yes.
23            Q.       And then she called the CR team.
24            A.       Yes.
25            Q.       She didn't discourage you from

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 16 of 46 PageID #:4937


                                                                                Page 156
 1                                   T. WILSON
 2    speaking with the CR team, right?
 3            A.       No.
 4            Q.       And then did the CR team arrive?
 5            A.       Yes.
 6            Q.       Where did you speak with the CR
 7    team?      Would it have been on the 10th floor?
 8            A.       Yes.
 9            Q.       Was the inmate still there?
10            A.       He was in the lockup area and then I
11    went into the office.
12            Q.       Who from the CR team spoke with you?
13            A.       Shavers.
14            Q.       Do you like Deputy Sheriff Shavers?
15            A.       No, I guess that he like to do
16    reports.       I don't know.              He's a little --
17            Q.       What did Deputy Sheriff Shavers do
18    at that time?
19            A.       He just had his paper, his pad and
20    pen.     He wrote down and said, "Okay, what
21    happened?"        And I told him.
22            Q.       Did Deputy Sheriff Shavers
23    discourage you from filing the disciplinary
24    report?
25            A.       No.

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 17 of 46 PageID #:4938


                                                                                Page 159
 1                                   T. WILSON
 2    exposure or masturbation to which you were
 3    exposed.
 4            A.       No.
 5            Q.       And would it be accurate to say that
 6    with respect to the incident that we've just
 7    gone over that occurred soon after you returned
 8    to work in early 2015 that nobody discouraged
 9    you from filing the inmate disciplinary report
10    against the inmate?
11            A.       Yes.
12                     (Howard Deposition Exhibit 89
13                     was marked for identification.)
14    BY MR. MILIANTI:
15            Q.       You've just been handed what's been
16    marked as Deposition Exhibit 89.                           This is
17    Bates-stamped Howard 150942 through Howard
18    150944.       Why don't you take a moment and take a
19    look at this disciplinary report and let me
20    know when you're finished.
21            A.       I reviewed this.
22            Q.       You remember this one?
23            A.       Yes.
24            Q.       Okay.       And this is an inmate
25    disciplinary report relating to an incident

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 18 of 46 PageID #:4939


                                                                                Page 170
 1                                   T. WILSON
 2    member's name and it has Deputy Sergeant L.
 3    Hernandez?
 4            A.       That's deputy sheriff.
 5            Q.       I'm sorry.           Deputy sheriff?
 6            A.       Hernandez.
 7            Q.       Do you know --
 8            A.       Sergeant Hunter.
 9            Q.       And Sergeant Hunter.                    So both of
10    them came up from the CR team?
11            A.       Yes.
12            Q.       And one of them took your statement?
13            A.       Yes.
14            Q.       Do you know which one?
15            A.       Hernandez.
16            Q.       And Hernandez is the one who wrote
17    this narrative?
18            A.       Yes.
19            Q.       And did you review it?
20            A.       I did.
21            Q.       And you believed it was truthful and
22    accurate?
23            A.       Yes.
24            Q.       Did anyone discourage you from
25    filing this disciplinary report?

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 19 of 46 PageID #:4940


                                                                                 Page 171
 1                                   T. WILSON
 2            A.       No.     I filed charges.
 3            Q.       In addition to filing the -- the
 4    disciplinary report, you also filed criminal
 5    charges against the inmate?
 6            A.       I did.
 7            Q.       And that's what this document --
 8    this second document reflects is the criminal
 9    charge that you filed against the inmate for
10    public indecency?
11                     The one you were on.
12            A.       Oh, I'm sorry.               Yes.
13            Q.       And no one discouraged you from
14    bringing criminal charges against this inmate;
15    is that correct?
16            A.       Correct.
17            Q.       And if you look at the narrative, it
18    says near the bottom, the last sentence (as
19    read):       Deputy Sheriff Wilson signed complaints
20    against                and              was transported to the
21    arrest room for processing.                                 is scheduled
22    to appear in bond court on
23                     Do you see that?
24            A.       Yes.
25            Q.       It goes on to say (as read):

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 20 of 46 PageID #:4941


                                                                                Page 184
 1                                   T. WILSON
 2    filed this inmate disciplinary report based on
 3    what you told them?
 4            A.       Yes.
 5            Q.       Did anybody discourage you from
 6    filing this inmate disciplinary report?
 7            A.       No.
 8            Q.       If you turn to the next page.                     This
 9    is the inmate disciplinary report findings of
10    fact and decision.               Do you see that?
11            A.       Yes.
12            Q.       It appears this inmate was guilty as
13    charged for a 313.               Do you see that at the
14    bottom?
15            A.       Yes.
16            Q.       And a 313 is masturbation; is that
17    correct?
18            A.       Yes.
19            Q.       And he received 20 days -- says
20    "seg."       Do you see that?
21            A.       Yes.
22            Q.       Is it your understanding he received
23    20 days segregation?
24            A.       Yes.
25            Q.       Did you file criminal charges

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 21 of 46 PageID #:4942


                                                                                Page 194
 1                                   T. WILSON
 2            A.       They took him away so he could be
 3    charged.
 4            Q.       Did she call the CR team unit?
 5            A.       Yeah, they -- they did.                      They came
 6    up.     But he didn't care.
 7            Q.       When you say "he," you mean the
 8    inmate?
 9            A.       The inmate.            He didn't care.
10            Q.       All right.           So the CR unit comes up
11    and gets a statement from you?
12            A.       They do.
13            Q.       And that statement then is reduced
14    to what's contained in this infraction
15    narrative; is that right?
16            A.       Yes.
17            Q.       Did anyone discourage you from
18    filing this inmate disciplinary report?
19            A.       No.
20            Q.       Did you file criminal charges
21    against this inmate?
22            A.       Yes.
23            Q.       What do you recall about filing the
24    criminal charges?
25            A.       I don't know what happened.

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 22 of 46 PageID #:4943


                                                                                     Page 203
 1                                   T. WILSON
 2            A.       I don't know who came up.                         I know as
 3    far as DeMarco because when I got with DeMarco
 4    I said, "He was chasing me."
 5            Q.       And Deputy Sheriff DeMarco took your
 6    statement?
 7            A.       Yes.
 8            Q.       Okay.       And he filed an incident
 9    inmate disciplinary report on your behalf?
10            A.       I guess so.
11            Q.       Did anyone discourage you from
12    filing an inmate disciplinary report?
13            A.       No.
14            Q.       Did you ask to file criminal
15    charges?
16            A.       Yes, I did.
17            Q.       Did you file criminal charges?
18            A.       I did.
19            Q.       Do you know the status of the
20    criminal charges?
21            A.       No.
22            Q.       Do you know if Deputy Sheriff Garcia
23    filed criminal charges?
24            A.       I don't think so.
25            Q.       Did Deputy Sheriff Garcia also see

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 23 of 46 PageID #:4944


                                                                                Page 213
 1                                   T. WILSON
 2            Q.       Did the inmate stop?
 3            A.       I don't -- I think he did because I
 4    told him to have a seat.
 5            Q.       Do you recall that he -- when you
 6    told him to have a seat he stopped?
 7            A.       I think he did.
 8            Q.       And then your partner put him into
 9    lockup?
10            A.       Yes.
11            Q.       And then what did you do when your
12    partner put him in lockup?
13            A.       Notified my supervisor.
14            Q.       Okay.       Did the CR unit come up?
15            A.       Yes.
16            Q.       And did someone take a statement?
17            A.       Yes.
18            Q.       Do you recall who?
19            A.       Not sure.
20            Q.       Did anyone discourage you from
21    filing an incident report?
22            A.       No.
23            Q.       Do you know if the inmate was
24    disciplined?
25            A.       No, not that I know of.

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 24 of 46 PageID #:4945


                                                                                Page 221
 1                                   T. WILSON
 2            A.       Yes.
 3            Q.       Do you see where it shows that the
 4    inmate was guilty as charged for a 313, which
 5    is masturbation; is that right?
 6            A.       Yes.
 7            Q.       And he received 21 days of
 8    segregation?
 9            A.       Yes, of phone restriction.
10            Q.       21 days of phone restriction, right?
11            A.       Yes.
12            Q.       And if you turn to the fourth -- I'm
13    sorry -- the fourth page of this exhibit,
14    80789.       It says "Witness Statement Form."
15                     Do you see that?
16            A.       Yes.
17            Q.       And this contains the same
18    information as on the first page, right?
19            A.       Yes.
20            Q.       And no one discouraged you from
21    filing this incident report; is that correct?
22            A.       Correct.
23            Q.       And if you turn to page 80792.
24            A.       Okay.
25            Q.       And that's an incident report; is

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 25 of 46 PageID #:4946


                                                                                Page 227
 1                                   T. WILSON
 2    you take a look at these notes and tell me if
 3    they are accurate.
 4                     (Witness reviewing document.)
 5                     THE WITNESS:             Yes.
 6    BY MR. MILIANTI:
 7            Q.       If you could turn to the last page
 8    of this document, have you ever seen a
 9    complaint refusal on victim's request form?
10            A.       Have I ever seen this?
11            Q.       Yes.      Not this particular document,
12    but have you ever seen a complaint refusal on
13    victim's request form?
14            A.       No.
15            Q.       You ever have been asked to sign a
16    complaint refusal on victim's request form?
17            A.       No.
18            Q.       Did anyone discourage you from
19    filing a criminal complaint against inmate
20

21            A.       No.
22            Q.       Did you have any run-ins with inmate
23             before November 30th, 2017?
24            A.       No.
25            Q.       Did you have any run-ins with inmate

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 26 of 46 PageID #:4947


                                                                                Page 231
 1                                   T. WILSON
 2    needed to go walk past him in order to use the
 3    restroom, what should you do?
 4            A.       Yes.
 5            Q.       And she told you you should find
 6    another bathroom to avoid the inmate?
 7            A.       Yes.
 8            Q.       And did you disagree with her
 9    instruction, recommendation?
10            A.       I did.        I said, "Take him back
11    downstairs until the doctor's ready to see
12    him."
13            Q.       Did you tell -- strike that.
14                     Did she tell you why she did not
15    want to take him back downstairs until the
16    doctor was ready to see him?
17            A.       No, she didn't tell me anything.
18            Q.       She didn't -- you didn't file an
19    incident report with respect to this incident,
20    right?
21            A.       No, no, no.
22            Q.       And she didn't discourage from you
23    filing any type of incident report?
24            A.       No.
25            Q.       Do you think she was providing you

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 27 of 46 PageID #:4948


                                                                                Page 235
 1                                   T. WILSON
 2            A.       Yes.
 3            Q.       And what happened?
 4            A.       Inmate pulled his penis out.
 5            Q.       Was the inmate in the lockup?
 6            A.       Yes, he was.
 7            Q.       Was the inmate masturbating?
 8            A.       He was.
 9            Q.       Could you see him masturbating?
10            A.       I could.
11            Q.       Did you report the conduct?
12            A.       I did.
13            Q.       To whom?
14            A.       Sergeant King.
15            Q.       And what did Sergeant King do?
16            A.       Called for a CR team to come up.
17            Q.       And did the CR team come up?
18            A.       They did.
19            Q.       And did you file an incident report?
20            A.       I did.
21            Q.       Did anybody discourage you from
22    filing that incident report?
23            A.       No.
24            Q.       Do you know if you filed criminal
25    charges against that inmate?

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 28 of 46 PageID #:4949


                                                                                Page 239
 1                                  T. WILSON
 2            Q.       Anybody discourage you from filing
 3    that incident report?
 4            A.       No.
 5            Q.       Did you file a criminal complaint?
 6            A.       I did.
 7            Q.       Anybody discourage from you filing
 8    the criminal complaint?
 9            A.       No.
10            Q.       Do you know if the inmate was
11    disciplined as a result of this incident?
12            A.       I know he came back to the 10th
13    floor with a green jumpsuit on.
14            Q.       Other than being assigned a green
15    jumpsuit, do you know if the inmate was
16    disciplined in any other manner?
17            A.       No.
18            Q.       Do you know the status of any
19    criminal complaint against this inmate?
20            A.       No, no.
21            Q.       Did you have any run-ins with this
22    inmate           either before or after this
23    particular incident?
24            A.       Yes, he came back to the 10th floor.
25            Q.       And what happened when he came back?

                             TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 29 of 46 PageID #:4950


                                                                                Page 240
 1                                  T. WILSON
 2            A.       He came with his green jumpsuit on
 3    and he stared down -- or down to -- with me.                         I
 4    was at the front at the post.                       And they set the
 5    green at the back of the interview rooms.                         And
 6    so they put him in the room and he looked down
 7    there at me and was like "bitch."
 8            Q.       Did he say --
 9            A.       Because he had on a green jumpsuit.
10            Q.       He called you a bitch?
11            A.       Yeah, he mean-mugged me.
12            Q.       Did you say anything in response?
13            A.       No.
14            Q.       Did you file an incident report
15    relating to that?
16            A.       No.
17            Q.       Anybody discourage from you filing
18    an incident report?
19            A.       No.
20            Q.       Any other run-ins with inmate
21    other than what you just described?
22            A.       I haven't seen him since.
23            Q.       Any other incidents of indecent
24    exposure or masturbation that you can recall?
25            A.       I don't know.             It might have been

                             TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 30 of 46 PageID #:4951


                                                                                Page 243
 1                                   T. WILSON
 2            A.       Yes.
 3            Q.       And did the CR unit respond?
 4            A.       Yes.
 5            Q.       Did the CR unit investigate the
 6    situation?
 7            A.       Yes.
 8            Q.       Do you know if the inmate was --
 9    received a disciplinary report?
10            A.       That I don't know.
11            Q.       Do you know if he was charged with
12    indecent exposure, masturbation?
13            A.       I don't know.
14            Q.       Did you file a disciplinary report
15    as a result of this incident?
16            A.       I just gave my statement and then
17    that was it.
18            Q.       Did anyone discourage you --
19            A.       No.
20            Q.       -- from bringing an incident report?
21            A.       No.
22            Q.       Did you ask to criminally charged
23    this inmate?
24            A.       Yes, I did.
25            Q.       Do you know the status of any

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 31 of 46 PageID #:4952


                                                                                Page 251
 1                                   T. WILSON
 2            Q.       What did Sheriff Dart say to you?
 3            A.       He's not doing anything.
 4            Q.       Did Sheriff Dart say anything to
 5    you?
 6            A.       Just it's a waste of time.
 7            Q.       You believe you've been discouraged
 8    because it's a waste of time?
 9            A.       Yes.
10            Q.       Did anybody specifically tell you
11    not to file an incident report with respect to
12    this incident last Thursday?
13            A.       No.
14            Q.       Any other incidents of indecent
15    exposure or masturbation that you can recall
16    other than what you've already testified to
17    here today?
18            A.       Not that I know of.
19            Q.       Have you ever heard of Savage Life?
20            A.       Savage Life?
21            Q.       Yeah.
22            A.       I heard of it before through
23    in-service.
24            Q.       What is your understanding of Savage
25    Life?

                              TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 32 of 46 PageID #:4953


                                                                                  Page 1
 1                         IN THE UNITED STATES DISTRICT COURT
 2                              NORTHERN DISTRICT OF ILLINOIS
 3                                          EASTERN DIVISION
 4

 5    SDAHRIE HOWARD, DENISE HOBBS                           )
 6    and ELLENOR ALTMAN,                                    )
 7    individually and on behalf of                          )
 8    all others similarly situated,                         )
 9                                                           )
10                     Plaintiffs,                           )     Case No. 17-cv-8146
11                                                           )
12               vs.                                         )
13                                                           )
14    COOK COUNTY SHERIFF'S OFFICE                           )
15    and COUNTY OF COOK,                                    )
16                                                           )
17                     Defendants.                           )
18    --------------------------------
19                           DEPOSITION OF DENISE WILLA HOBBS
20                                          Chicago, Illinois
21                                Wednesday, October 10, 2018
22

23

      Reported by:
24

      Sandra L. Rocca, CSR, RPR, RMR, CRR
25    JOB NO. 148924

                             TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 33 of 46 PageID #:4954


                                                                                   Page 4
 1                                     DENISE WILLA HOBBS,
 2    having been first duly sworn, was examined and testified as
 3    follows:
 4                                     CROSS EXAMINATION
 5    BY MR. MILIANTI:
 6           Q.     All right.         Good morning, Ms. Hobbs.            We met a
 7    few minutes ago.         My name is Pete Milianti.                I'm one of the
 8    attorneys representing the CCSO and Sheriff Dart in the
 9    lawsuit that you have filed against both of those
10    individuals or entities.
11                  Have you ever had your deposition taken before?
12           A.     No.
13           Q.     Okay.     I'm sure your attorney has already given
14    you the ground rules, but I will go over them very, very
15    quickly just to refresh your memory.
16                  I'm going to be asking you a series of questions
17    here today.         If at any point in time you don't understand
18    one of my questions, please let me know and I will rephrase
19    it in the hope that you do then understand my question.
20                  Is that fair?
21           A.     Yes.
22           Q.     If you answer a question, I will assume that you
23    understood it.         Is that fair?
24           A.     Yes.
25           Q.     We have a court reporter here today.                   She's


                             TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 34 of 46 PageID #:4955


                                                                                 Page 134
 1                                            D. HOBBS
 2           Q.     Do you know what that means, SMU?
 3           A.     No.     I just know it's in Division 9 and it's
 4    something -- SMU is an acronym for seg.
 5           Q.     Is it Special Management Unit?                      Is that what it
 6    is?
 7           A.     Yes.
 8           Q.     You don't have any reason to dispute that this
 9    inmate received 21 days in SMU for this conduct?
10           A.     I don't know if he actually was ever taken over
11    to serve it.         That I don't know.
12           Q.     You don't know one way or another?
13           A.     No.
14           Q.     No one discouraged you from filing this incident
15    report, is that right?
16           A.     This one here?
17           Q.     Yes.
18           A.     No.
19                  (Hobbs Exhibit 117 marked for
20                  identification.)
21           Q.     You've just been handed what's been marked as
22    Exhibit -- Hobbs Exhibit 117.                      Have you seen this document
23    before?
24           A.     Yes.
25           Q.     And this is an incident report that's dated


                             TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 35 of 46 PageID #:4956


                                                                                Page 137
 1                                            D. HOBBS
 2    his hands in his pants?
 3           A.     Yes, he pulled it out.
 4           Q.     And was he masturbating or just holding it?
 5           A.     No, he just pulled it out.
 6           Q.     And what did you do in response?
 7           A.     Closed his door and I locked it.
 8           Q.     Did you do anything else?
 9           A.     Finished locking up my tier and went to my
10    interlock inside and made the call and started the report.
11           Q.     And who did you call?
12           A.     I called the sergeant.
13           Q.     Is that Sergeant White?
14           A.     Yes.
15           Q.     And then you went ahead and filed the incident
16    report, is that correct?
17           A.     Yes.
18           Q.     Anybody discourage you from filing the incident
19    report?
20           A.     No.
21           Q.     If you turn to the first page of this exhibit
22    under the administrative assessment?
23           A.     Yes.
24           Q.     It shows -- or it states that the responding
25    lieutenant reviewed the stationary camera and could not see


                             TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 36 of 46 PageID #:4957


                                                                                Page 150
 1                                            D. HOBBS
 2            A.      He was facing me.
 3            Q.      But was he looking at you?
 4            A.      I don't know.         Again I was watching the officer.
 5            Q.      So you don't know whether or not the conduct was
 6    directed at you?
 7            A.      When I did face him the second time, he pulled it
 8    out, he was looking directly at me.
 9            Q.      At any point in time did Lieutenant McArdle
10    discourage you from filing an incident report?
11            A.      No.
12            Q.      Did anybody from the CCSO discourage you from
13    filing an incident report with respect to this incident?
14            A.      No.
15            Q.      And if you turn to Howard 148678, it's the inmate
16    disciplinary report, findings of fact?
17            A.      678?
18                    MS. WILLENSON:          They're out of order.
19                    MR. MILIANTI:         Thank you, Marni.
20            Q.      And this findings of fact and decision reflects
21    that a hearing was held with the inmate on October 18,
22    2017.        Do you see that at the top?
23            A.      Yes.
24            Q.      And it shows that the inmate was guilty as
25    charged for a 105 and a 313?


                             TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 37 of 46 PageID #:4958


                                                                                Page 157
 1                                            D. HOBBS
 2           A.     Yes.
 3           Q.     And when you told him "really, you're going to
 4    pull your dick out," did he then put his penis away?
 5           A.     That's when he ran over to the shower area.
 6           Q.     He put his penis away and ran to the shower area?
 7           A.     Yes.
 8           Q.     And then he saw you were picking up the phone?
 9           A.     Yes.
10           Q.     And then he --
11           A.     Same thing, screaming "no, I'm sorry."
12           Q.     Did anyone discourage you from filing this
13    disciplinary report?
14           A.     No.
15           Q.     And who did you report this incident to?
16           A.     Sergeant Smith.
17           Q.     Did Sergeant Smith say anything to you when you
18    reported it to him?
19           A.     Other than just "write him up."
20           Q.     He encouraged you to write him up, to write up
21    the inmate?
22           A.     Yes.
23           Q.     And if you'd turn to 148705, that's the findings
24    of fact and the decision, is that correct?
25           A.     Yes.


                             TSG Reporting - Worldwide   877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 38 of 46 PageID #:4959


                                                                                  3DJH
     ,17+(81,7('67$7(6',675,&7&2857
     1257+(51',675,&72),//,12,6
     ($67(51',9,6,21
 

     6'$+5,(+2:$5''(1,6(+2%%6
     DQG(//(125$/70$1(7$/
     
     3ODLQWLIIV
     
     &DVH1RFY
    
    YV
    
    &22.&2817<6+(5,)) 62)),&(
    DQG&2817<2)&22.
    
    'HIHQGDQWV
    
    '(326,7,212)6+$52152%,1621
    &KLFDJR,OOLQRLV
    :HGQHVGD\6HSWHPEHU
    5HSRUWHGE\
    6DQGUD/5RFFD&65535505&55


    -2%12

                             76*5HSRUWLQJ:RUOGZLGH
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 39 of 46 PageID #:4960


                                                                                  3DJH
    6+$52152%,1621
    FDOOHGDVDZLWQHVVKDYLQJEHHQGXO\VZRUQZDVH[DPLQHGDQG
    WHVWLILHGDVIROORZV
    &5266(;$0,1$7,21
    %<053+,//,36
    4&RXOG\RXVWDWH\RXUQDPHIRUWKHUHFRUGSOHDVH"
    $6KDURQ5RELQVRQ
    4$Q\PLGGOHQDPHRUPLGGOHLQLWLDO"
    $5
   4&RXOG\RXJLYHPH\RXUFXUUHQWDGGUHVV"
   $%UDGOH\$YHQXH0DWWHVRQ,OOLQRLV
   4$QG\RXUGDWHRIELUWK"
   $
   4/HW VOHWWKHUHFRUGUHIOHFWWKLVLVWKHGHSRVLWLRQ
   RI6KDURQ55RELQVRQEHLQJWDNHQSXUVXDQWWRWKH)HGHUDO
   5XOHVRI&LYLO3URFHGXUHWKHORFDOUXOHVIRUWKH86
   'LVWULFW&RXUWIRUWKH1RUWKHUQ'LVWULFWRI,OOLQRLVDQG
   SXUVXDQWWR1RWLFH
   0V5RELQVRQKDYH\RXHYHUJLYHQDGHSRVLWLRQRU
   JLYHQWHVWLPRQ\LQFRXUW"
   $1R
   42ND\/HWPHWHOO\RXZKDW VJRLQJWRKDSSHQ
   WRGD\<RXSUREDEO\ILJXUHGRXWWKDW,DPDQDWWRUQH\
   UHSUHVHQWLQJWKH&RRN&RXQW\6KHULII V2IILFHUHJDUGLQJWKH
   ODZVXLWWKDW\RXDQGVHYHUDORWKHUVKDYHILOHG


                             76*5HSRUWLQJ:RUOGZLGH
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 40 of 46 PageID #:4961


                                                                                3DJH
    652%,1621
    $7KDW VZKDWWKHSDSHUZRUNVD\V
    4'LG\RXNQRZWKDWZKHQWKLV&RPSODLQWZDVILOHG"
    $1R
    4'LGDQ\VXSHUYLVRUHYHUGLVFRXUDJH\RXIURP
          4 'LGDQ\VXSHUYLVRUHYHUGLVFRXUDJH\RXIURP
    UHSRUWLQJGHWDLQHHPDVWXUEDWLRQRUH[SRVXUH"
    $1R1R7KH\
          $ 1R 1R 7KH\ YHQHYHUGLVFRXUDJHGPHEXW, YH
    KDGDVXSHUYLVRUDQG,FDQ WUHFDOOWKHQDPHWKDWVD\V
    DVORQJDVWKH\ UHLQWKHLUFHOOVWKDWWKH\ UHDEOHWR
   PDVWXUEDWH7KH\
     PDVWXUEDWH 7KH\ UHLQWKHLUSHUVRQDOVSDFH
   47KDWRFFXUUHGLQ'LYLVLRQ"
          4 7KDWRFFXUUHGLQ'LYLVLRQ"
   $<HV
          $ <HV
    ([KLELWPDUNHGIRULGHQWLILFDWLRQ
   4/HW
          4 /HW VPDUNWKLVDV([KLELW'R\RXUHFRJQL]H
                   VPDUNWKLVDV([KLELW 'R\RXUHFRJQL]H
   ([KLELWDVEHLQJ\RXUDQVZHUVWR,QWHUURJDWRULHV"
   $<HV
          $ <HV
   4$QGLI\RXORRNRQSDJHLVWKDW\RXUVLJQDWXUH
          4 $QGLI\RXORRNRQSDJHLVWKDW\RXUVLJQDWXUH
   RQSDJH"
   $<HV
          $ <HV
   4'R\RXXQGHUVWDQGWKDWE\VLJQLQJWKHVH
          4 'R\RXXQGHUVWDQGWKDWE\VLJQLQJWKHVH
   ,QWHUURJDWRULHV\RX UHYHULI\LQJXQGHUSHQDOW\RISHUMXU\
   WKDWWKHDQVZHUVDUHWUXHDQGFRUUHFWWRWKHEHVWRI\RXU
   NQRZOHGJHDQGEHOLHI"
   $<HV
          $ <HV
   06%5(11$16XEMHFWWROHJDOREMHFWLRQV
               06%5(11$1 6XEMHFWWROHJDOREMHFWLRQV


                             76*5HSRUWLQJ:RUOGZLGH
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 41 of 46 PageID #:4962


                                                                                3DJH
    652%,1621
    053+,//,362IFRXUVH
               053+,//,36 2IFRXUVH
    4:RXOG\RXJRWRSDJH"3DJH1XPEHUDVNV
          4 :RXOG\RXJRWRSDJH" 3DJH1XPEHUDVNV
    \RXWRLGHQWLI\HYHU\RFFDVLRQRQZKLFK\RXUHSRUWHGRU
    FRPSODLQHGWRWKH'HIHQGDQWVRUWKHLUHPSOR\HHVUHJDUGLQJWKH
    LVVXHVLQ $  % DQG & ULJKW"
    $<HV
          $ <HV
    4<RXUDQVZHUEHJLQVRQWKHERWWRPRISDJHDQG
          4 <RXUDQVZHUEHJLQVRQWKHERWWRPRISDJHDQG
    JRHVRQWRSDJH%XW\RXVWDWHRQSDJHWKDW\RX
     JRHVRQWRSDJH %XW\RXVWDWHRQSDJHWKDW\RX
   H[SUHVVO\FRPSODLQHGDOPRVWGDLO\ZKLOHDVVLJQHGLQ
   'LYLVLRQWR/LHXWHQDQW3LHUFH6HUJHDQW-RQHVDQG6HUJHDQW
   0F*UDWKDERXWWKHVH[XDOKDUDVVPHQWDQG'HIHQGDQWV IDLOXUH
   WRDGHTXDWHPHDVXUHVLIDQ\WRUHPHG\DQGRUDGGUHVVKHU
   FRPSODLQWV6HHWKDW"
     FRPSODLQWV 6HHWKDW"
   $<HV
          $ <HV
   4+DYH\RXGHVFULEHGIRUPHDOOWKHFRPSODLQWVWKDW
          4 +DYH\RXGHVFULEHGIRUPHDOOWKHFRPSODLQWVWKDW
   \RXPDGHWRWKRVHRIILFHUVRULVWKHUHDQ\WKLQJHOVHWKDW\RX
   FDQUHFDOOLQWKDWUHJDUG"
   $1R,MXVWFRPSODLQHGHYHU\GD\RIHYHU\WLPH,
          $ 1R,MXVWFRPSODLQHGHYHU\GD\RIHYHU\WLPH,
   FRPHWRZRUNWKDW, PGRLQJUHSRUWVRIGHWDLQHHVPDVWXUEDWLQJ
   LQIURQWRIPHRUPDNLQJVRPHW\SHRIVH[XDOJHVWXUHWRZDUG
   PH6R/LHXWHQDQW3LHUFHNQHZWKHFRPPDQGHUNQHZWKH
     PH 6R/LHXWHQDQW3LHUFHNQHZWKHFRPPDQGHUNQHZWKH
   VXSHULQWHQGHQWNQHZDQG,GLGUHSRUWVDQG,FRPSODLQHGHYHU\
   GD\
   4,VWKHUHDQ\WKLQJ\RXUHPHPEHUWKHPWHOOLQJ\RX
          4 ,VWKHUHDQ\WKLQJ\RXUHPHPEHUWKHPWHOOLQJ\RX


                             76*5HSRUWLQJ:RUOGZLGH
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 42 of 46 PageID #:4963


                                                                                3DJH
    652%,1621
    DERXWWKHFRPSODLQWVRULQUHVSRQVH"
    $:ULWHWKHPXS
    4$Q\RWKHURIILFHUVZKR\RXFRPSODLQHGWRDERXW
    VH[XDOKDUDVVPHQWDVLGHIURPWKRVHWKUHH"
    06%5(11$12WKHUWKDQZKDWVKH VDOUHDG\
    WHVWLILHGWR"
    053+,//,36$EVROXWHO\<HVDEVROXWHO\
    7+(:,71(66-XVWP\IDPLO\
   41RRWKHURIILFHUVWKRXJKIURP&&62"
   $1R
   4<RXVWDWHIXUWKHUWKDW\RXDOVRFRPSODLQHGWR
   &RPPDQGHU+LFNH\DQG'LUHFWRU&DUD6PLWK"
   $<HV
   4:KHQZDVWKDW"
   $:KHQWKHVWXIIKDSSHQHGZLWK                              ZKHQVKH
   FDOOHGPHRQP\FHOOSKRQHDQG,GLGWKHSDSHUZRUN,MXVW
   WKDW VZKHQ,MXVW,MXVWFRXOGQ WWDNHLWQRPRUH,ZDV
   MXVW,MXVWIHOWOLNHHYHU\GD\,FDPHWRZRUN,KDGWR
   GRUHSRUWVRUVRPHERG\ZDVGRLQJVRPHWKLQJSXOOLQJWKHLU
   SHQLVHVRXWRQPH$QGWKHQ\RXSXWPHRQWKHDVVLJQPHQW
   ZKHUH,SUHVVHGFKDUJHVRQKLPZHZHQWWRFRXUWDQGKHJRW
   IRXQGJXLOW\DQG\RXSXWPHEDFNRQWKHVDPHWLHU
   6R,FRPSODLQHGWR&RPPDQGHUDQG&DUDGLUHFWRU
   &DUD6PLWKDQG,MXVWWROGWKHP,GLGQ WIHHOVDIHLQWKHUH


                             76*5HSRUWLQJ:RUOGZLGH
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 43 of 46 PageID #:4964


                                                                                     Page 1
 1             IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF ILLINOIS
 2                       EASTERN DIVISION
 3

         SDAHRIE HOWARD, DENISE HOBBS,                            )
 4       and ELLENOR ALTMAN, et al.,                              )
                                                                  )
 5                                 Plaintiffs,                    )
                                                                  )
 6                vs.                                             )     Case No.
                                                                  )     17-cv-8146
 7       COOK COUNTY SHERIFF'S OFFICE                             )
         and COUNTY OF COOK,                                      )
 8                                                                )
                                   Defendants.                    )
 9
10
11
12                   DEPOSITION OF BALVINA RANNEY
13                        Chicago, Illinois
14                    Tuesday, October 16, 2018
15
16
17
18
19
20
21
22
23    Reported by:
24    RACHEL F. GARD, CSR, RPR, CLR, CRR
25    JOB NO. 148926

                             TSG Reporting - Worldwide - 877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 44 of 46 PageID #:4965


                                                                                    Page 7
 1                                 B. RANNEY
 2                                       (Witness sworn.)
 3    WHEREUPON:
 4                            BALVINA RANNEY,
 5    called as a witness herein, having been first
 6    duly sworn, was examined and testified as
 7    follows:
 8                                EXAMINATION
 9    BY MR. PHILLIPS:
10            Q.       Would you please state your full
11    name for the record.
12            A.       Balvina Ranney.
13            Q.       Could you spell Ranney?
14            A.       Yes, R A N N E Y.
15            Q.       Any middle name or middle initial?
16            A.       No.
17            Q.       What's your current address,
18    Ms. Ranney?
19            A.       4914 West 31st Place, Cicero,
20    Illinois 60804.
21            Q.       And your date of birth?
22            A.       10/4/71.
23                     MR. PHILLIPS:             All right.             Let's let
24            the record reflect this is the deposition
25            of Balvina Ranney, taken pursuant to the

                             TSG Reporting - Worldwide - 877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 45 of 46 PageID #:4966


                                                                                Page 164
 1                                 B. RANNEY
 2            A.       No.
 3            Q.       Were you present at any roll calls
 4    where the sergeants encouraged female deputies
 5    to report these kind of incidents?
 6            A.       Yeah, they would say to the
 7    deputies, but this was later.                       This was not,
 8    like, in the beginning.
 9            Q.       The roll calls were later?
10            A.       No, about reporting stuff.
11            Q.       Right.
12            A.       This was, like, in 2017.
13            Q.       So there were roll calls that you
14    remember in 2017 where the sergeants encouraged
15    deputies to report these kind of incidents?
16            A.       Well, they say to encourage after
17    the deputies will tell them what was going on.
18    So at roll call, the deputies were able to ask
19    a question, and they would say, you know, this
20    happened in so-and-so courtroom, you know.
21    What we need -- what are we going to do about
22    it and stuff like that.                  I remember a couple
23    times the sergeant said, well, put a to-from in
24    it.
25            Q.       Say that again, I'm sorry.

                             TSG Reporting - Worldwide - 877-702-9580
     Case: 1:17-cv-08146 Document #: 186-3 Filed: 06/03/19 Page 46 of 46 PageID #:4967


                                                                                Page 165
 1                                  B. RANNEY
 2            A.       Put a to-from in it.
 3            Q.       Like a memo?
 4            A.       Yes.
 5            Q.       In other words, report what
 6    happened?
 7            A.       Right.
 8            Q.       When you spoke to female deputies
 9    about these incidents, did you encourage them
10    to report them to their sergeants?
11            A.       Yes.      But a lot of times, they told
12    me, but what is that going to do, you know?
13    And if I say anything or they're going to cause
14    an abutter, they're going to -- in their words,
15    they're going to fuck with me.
16            Q.       Who's they?
17            A.       Management.
18            Q.       Did you ever feel like management
19    messed with you for reporting any of these
20    incidents?
21            A.       No, I don't.             I felt that being a
22    union steward, I was able to -- not only
23    just -- I've always had a good rapport with
24    everybody I work with.                  You know, I try to help
25    out whenever I can.               I try to help out whenever

                              TSG Reporting - Worldwide - 877-702-9580
